Title: From George Washington to Major General Philip Schuyler, 21 May 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York May 21st 1776.

I have inclosed for Your Perusual, Copies of two Informations & a Letter I received on Saturday last from the Committee of Kings District by the Hands of a Martin Beebe who says he is their Clerk & was sent Express.
From these You will readily discover the Insidious & Diabolical Arts & schemes carrying on by the Tories & Friends to Government, to raise distrust, Dissention & Divisions among Us.
Having the utmost Confidence in Your Integrity & the most Incontestible Proofs of Your Great Attachment to our Common Country & Its Interest, I could not but look upon the Charges against You with an Eye of Disbelief & sentiments of Detestation & Abhorrence; Nor should I have troubled You with the Matter, had I not been informed that Copies were sent to different Committees & to Governor Trumbull, which I Conceived would get Abroad, & that You, should You hear of my being furnished with them would consider my suppressing ’em, as an Evidence of my Belief, or at best My Doubts of the Charges.
The Confidence & Assurance I have of the Infamy & Injustice of the Charges against the Convention obliged me also to lay the Matter before them, lest my not doing It, should be construed a Distrust by them, of their Zeal, & promote the Views of the Tories, who to excite Disorder & Confusion Judge It Essential to involve those in High Departments in a share of the Plot, Which is not Unlikely to be true in some Parts, beleiving that our Internal Enemies have many Projects in Contemplation for to subvert our Liberties.
Before I conclude I would Mention that some Officers called upon me a few Days ago, having Your Permit to go to Pensylvania to settle some of their Affairs—This Licence when there is really Buisiness is certainly Countenanced by Humanity & Generosity, But Nevertheless should not be indulged & I hope will not be granted in future, As It gives them an Opportunity

of Getting Intelligence of all our Operations, of forming Opinions of our Strength, the Places proper for Attack, & setling a Chain of Correspondence with the Disaffected, by which our Enemies may & will be furnished with full Accounts of our Designs & Every Thing that can promote their Service & Injure Ours. there is but little Reason to beleive, nay we are certain they will not Conduct themselves upon Principles of the strictest Honor for the Favors done ’em, but will, when in their Power, exercise Every Matter that Can operate to our Prejudice. I am Dear sir with sentiments of Great Regard & Esteem—Your most Obedt servt

G. Washington

